           Case 1:19-vv-00011-UNJ Document 33 Filed 08/25/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0011V
                                         UNPUBLISHED


    KATHRYN KEENEY,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: July 22, 2020
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On January 3, 2019, Kathryn Keeney filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of an influenza (“flu”) vaccination received
on August 26, 2017. Petition at 1; Stipulation, filed at July 22, 2020, ¶¶ 2, 4. Petitioner
further alleges that she had no history of left shoulder injuries or neurological disorders
and that her “injuries and sequelae” lasted more than six months. Petition at 1, 3.
“Respondent denies that the flu vaccine caused petitioner to suffer a left shoulder injury,
or any other injury, and denies that petitioner suffered a SIRVA Table injury ” Stipulation
at ¶ 6.

       Nevertheless, on July 22, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-00011-UNJ Document 33 Filed 08/25/20 Page 2 of 7



reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $57,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:19-vv-00011-UNJ Document 33 Filed 08/25/20 Page 3 of 7
Case 1:19-vv-00011-UNJ Document 33 Filed 08/25/20 Page 4 of 7
Case 1:19-vv-00011-UNJ Document 33 Filed 08/25/20 Page 5 of 7
Case 1:19-vv-00011-UNJ Document 33 Filed 08/25/20 Page 6 of 7
Case 1:19-vv-00011-UNJ Document 33 Filed 08/25/20 Page 7 of 7
